EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment

The amendment filed 02/28/2022 has been entered. Claims 1-2 and 22 have been amended. Claims 1-22 remain pending in the application, of which claims 1, 2, and 22 are in independent form.
Applicant’s amendments to the Specifications have overcome objections previously set forth in the Non-Final Office Action mailed on 11/05/2021. The objections has been withdrawn in view of the canceled Claims.
Applicant’s arguments to the Drawings have overcome objections previously set forth in the Non-Final Office Action mailed on 11/05/2021. The objections has been withdrawn in view of the Drawings.




EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Kelce S. Wilson (Reg. No. 50, 289) [Please see attached “Email from the Applicant” for details] received on 07/01/2021.
The application has been amended as follows:
Please replace Claim 2 with the following:
2. (Currently Amended) A method of using a first blockchain to generate evidence for proving document integrity, the method executable by a processor, the method comprising:
reserving a blockchain address in a first block for a first record for a document; entering the blockchain address into a copy of the document;
generating, for [[a]] the document, [[a]] the first record in a first format, the first format comprising:
an integrity verification code (IVC) field comprising a first IVC portion; and a linked record locator field;
wherein the first record comprises:
a first IVC value in the first IVC portion of the first record; and
a first linked record value in the linked record locator field of the first record; and generating, in the first blockchain, [[a]] the first block comprising the first record,
wherein the first linked record value indicates a location of a blockchain address of a second record, different than the first record, [[and]] wherein the blockchain address of the second record indicates a location of the second record within the blockchain, wherein the location of the second record is within a second block that is prior to the first block in the first blockchain, wherein the first linked record value includes a block identifier of the second block, and wherein the linked record locator field does not link blocks of the first blockchain.

Please Cancel Claim 11.
Please replace Claim 22 with the following:
22. (Currently Amended)	One or more computer storage devices having computer-executable instructions stored thereon for using a blockchain to generate evidence for proving document integrity, which, on execution by a computer, cause the computer to perform operations comprising:
reserving a blockchain address for a first record for a document; entering the blockchain address into a copy of the document;
generating, for the document, [[a]] the first record in a first format, the first format having a fixed number of bytes and comprising:
an integrity verification code (IVC) field comprising an IVC portion; 
an index field; and
a linked record locator field; 
wherein the first record comprises:
a first IVC value in the IVC portion of the first record; 
a first index value in the index field of the first record;
a first linked record value in the linked record locator field of the first record; and 
a second linked record value in the linked record locator field of the first record; and
generating a second record in the first format, wherein the second record comprises:
a second IVC value in the IVC portion of the second record, wherein the first and second IVC values each comprises at least a portion of a Secure Hash Algorithm (SHA) message digest; and a second index value in the index field of the second record;
a third linked record value in the linked record locator field of the second record;
a fourth linked record value in the linked record locator field of the second record; generating, in the blockchain, a first block comprising the first record;
generating, in the blockchain, a second block comprising the second record, wherein the first linked record value indicates a blockchain address of the second record in the blockchain, wherein the second block appears prior to the first block in the blockchain;
generating, in the blockchain, a third block comprising a third record, wherein the third block appears prior to the first block in the blockchain, wherein the second linked record value[AltContent: rect] indicates a blockchain address of the third record in the blockchain, wherein the third linked record value indicates a location of a fourth record in the blockchain and the fourth linked record value indicates a location of a fifth record in the blockchain, thereby linking the first record with the second record, the third record, the fourth record, and the fifth record in a daisy chain, and wherein each blockchain address indicates at least a block and an index value of a linked record, and wherein the linked record locator field does not link blocks of the first blockchain.

Allowable Subject Matter

Claims 1-10 and 12-22 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 2, and 22, although the closest prior art of record (such as Cuende et al. (U.S No. 9679276), Struttmann et al. (U.S Pub. No. 20170366353), Asif et al. (U.S Pub. No. 20190108518), and Padmanabhan et al. (U.S Pub. No. 20200252406) teaches A method of using a blockchain to generate evidence for proving document integrity, the method executable by a processor, the method comprising: generating, for the document, the first record in a first format, the first format comprising: an integrity verification code (IVC) field comprising an IVC portion; and a linked record locator field; wherein the first record comprises: a first IVC value in the IVC portion of the first record, and a linked record value in the linked record locator field of the first record.
However, none of the prior art, alone or in combination teaches reserving a blockchain address for a first record for a document; entering the blockchain address into a copy of the document; wherein the first IVC value is for the copy of the document having the blockchain address entered therein; wherein the linked record value indicates a blockchain address of a second record, different than the first record, and wherein the blockchain address of the second record indicates a location of the second record within the blockchain. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Cuende et al. (U.S No. 9679276) discloses a block chain may be used to certify the existence, integrity, and/or ownership of a file or communication. The present disclosure describes receiving a plurality of data units; hashing the plurality of data units to provide a plurality of hashes, individual hashes being unique cryptographic identifiers of corresponding data units such that an individual hash verifiably relates to a corresponding data unit and the individual hashes cannot be used by themselves to obtain corresponding data units; temporarily storing the hashes; generating a first cryptographic structure based on the plurality of hashes; publishing the first cryptographic structure on the block chain; providing proofs associated with individual ones of the plurality of data units that allow independent verification that the data units are certified; and verifying certification of data units based on roots of reconstructed cryptographic structures..
Struttmann et al. (U.S Pub. No. 20170366353) discloses a process that includes: obtaining a plurality of records to be protected; forming a tamper-evident log configured to prevent an attacker from undetectably modifying any of the plurality of records stored in the tamper-evident log, wherein the cryptographic hash value of a given entry in the tamper-evident log is sequence agnostic to the sequence of entries in virtue of being based on values that do not specify a position in the sequence of entries; and storing the tamper-evident log in memory..
Asif et al. (U.S Pub. No. 20190108518) discloses an example operation that may include one or more of identifying a transaction from a blockchain node to be committed to a blockchain, determining available channels for assignment, assigning a channel to the blockchain node, and transmitting the transaction to the blockchain on the assigned channel. 
Padmanabhan et al. (U.S Pub. No. 20200252406) discloses systems, methods, and apparatuses for implementing a declarative and metadata driven blockchain platform using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment are described herein. For example, according to one embodiment there is a system having at least a processor and a memory therein executing within a host organization, in which such a system includes means for operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, in which each one of the plurality of tenants operate as a participating node with access to the blockchain; receiving, from a user device communicably interfaced with the system, first input declaring the new application; receiving second input from the user device adding a plurality of network participants for the new application, in which the network participants are granted access rights to the new application; receiving third input from the user device declaring a plurality of entity types for the new application; receiving fourth input from the user device declaring one or more new field definitions for each of the plurality of entity types; generating a blockchain asset having encoded therein as the defined metadata for the new application, at least (i) the plurality of network participants declared, (ii) the plurality of entity types declared, and (iii) the one or more new field definitions declared for each of the plurality of entity types; and transacting the blockchain asset having the defined metadata encoded therein for the new application onto the blockchain. Other related embodiments are disclosed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498